TER = - : c 0 LIRE

LE

MINISTERE DES EAUX, FORETS,

REPUBLIQUE CENTRAFRICAINE
CHASSE ET PECHE

Unité -Dignité-Travail
HRSRIIX

emsemnss
DIRECTION DE CABINET
PRE BanBuiile

DIRECTION GENERALE DES EAUX, FORETS,
CHASSE ET PECHE a
LA

wl17 /MEFCP/DIRCAB/DGEFCP

LE MINISTRE DES EAUX, FORETS, CHASSE ET PECHE

A
MONSIEUR LE PRESIDENT DIRECTEUR GENERAL .
DU GROUPE KAMACH
-BANGUI-

Objet : Mise en demeure du PEA 171 de la SCAD
V/Réf: YK/LK017.SC du 19 juillet 2017
Monsieur Le Président Directeur Général,

Après examen de votre courrier ci-dessus référencé par mes techniciens, j'ai l'honneur de vous
donner les éléments suivants qui concourent à une action de retour au domaine de l'Etat
centrafricain du PEA 171, concédé à la SCAD depuis mars 1996:

1) Plusieurs rappels à l'ordre ont été lancés à l'encontre de la SCAD sans suite après
plusieurs missions de contrôle effectuées par mon prédécesseur, la Ministre
GAUDEUILLE ;

2) Un procès-verbal de carence a été élaboré après le refus de la société SCAD de répondre
à l'invitation de l'Administration forestière pour examiner la situation du PEA 171;

3) Après plusieurs tentatives vaines de dialogue, une lettre de mise en demeure a été
adressée à la SCAD, comme date d'expiration fixée pour le 14 octobre 2015.

En effet, réagissant à cette dernière lettre de mise en demeure, la Direction de la SCAD a adressé
une correspondance à l'Administration forestière assortie d’un chronogramme de reprise des
activités sur le PEA 171 dont copie est ci-jointe.

Depuis lors, c’est le statut quo car rien ne se fait sur le PEA 171 et les différents engagements
pris ne sont pas honorés.

A titre de rappel, le PEA 171 n'est pas exploité depuis le dernier semestre 2012 et les deux
unités de transformations de Loko et Ndolobo sont aux arrêts jusqu'à ce jour.

Les arriérés des taxes dues aux institutions sous tutelle de mon Département à savoir le Fonds
de Développement Forestier (FDF) ancien CAS-DF et l'Agence de Développement Durable des
Ressources Forestières (AGDRF) ainsi qu'aux communes de 2010 à 2015 sont évaluées à plus
de 55 millions de francs CFA.

Par ailleurs, suite à la mission de suivi-contrôle effectuée dans le PEA 171 en 2015, les
manquements suivants ont été relevés :

Y_ Abandon des billes en forêt et sur parc à bois d'usine ; soit une pénalité de 50 000 000
FCFA (Art. 231 du Code forestier) ;

Y Violation des plans d'aménagement, des conditions d'exploitation définies dans les
conventions définitives d'exploitation et d'aménagement; soit une pénalité de
10 000 000 FCFA de (Art.214 du Code forestier) ;

Y_ Non-respect des prescriptions de la convention définitive d'aménagement; ce qui
équivaut à une pénalité de S 000 000 FCFA (Art 228 du Code forestier);

“

Non acquittement des obligations de fermeture des zones ouvertes à l'exploitation ce
qui correspond à une pénalité de 75 000 000 FCFA (Art.229 du Code forestier).

Malgré tous ces manquements et en violation de l'article 122 du Code forestier libellé comme
suit: « … l'absence d'activité d'exploitation pendant une durée égale ou supérieure à un (1}
an, sans autorisation préalable de la part de l'administration peut être considérée comme
une non application du plan d'aménagement et entraîner le retrait du PEA...». La SCAD
continue de profiter des largesses du Gouvernement centrafricain à travers des autorisations
spécifiques de coupes pour lesquelles l'Administration forestière ne dispose d'aucune donnée
y relative.

De même, vous déclarez dans votre correspondance pré référencée, je cite : « Dès que les
résultats auront été obtenus et ce renforcement effectif, cela va prendre quelques mois encore, la
SCAD sera alors en position d'engager une véritable relance de ses activités forestières et

industrielles. Dans cette attente, ous maintenons notre faible niveau actuel d'activité
forestière»

Conformément à cette déclaration, la SCAD continue d'exercer des activités à l'insu de
l'Administration forestière car ni les rapports d'activités, ni les mouvements de bois ne
parviennent à la Direction Générale des forêts.

De ce qui précède, je vous prie de soumettre à l'appréciation de la Direction Générale des Eaux
et Forêts, un plan technique et financier détaillé avec un chronogramme de reprise des activi

‘sur le PEA 171 dans un délai d'un mois à compter de la date de signature de la présente let
de mise en demeure.

En outre, vous voudriez bien me préciser quelle est la personne physique disponible qui doit
répondre au nom de la SCAD aux obligations de l'Administration forestière car j'ai l'impress
que la SCAD fait partie du KAMACH GROUP CENTRAFRIQUE qui est géré par deux Directeur.
Généraux.

in

Enfin, je vous prie de bien vouloir considérer la présente correspondance comine une ultime
mise en demeure pour vous demander de régulariser la situation de la SCAD et cela constitue
la dernière étape avant le déclenchement du processus de retour au domaine de l'Etat du PEA
A74

Dans l'attente de votre réponse, je vous prie Monsieur Le Président Directeur Général, de croire
en l'assurance de ma parfaite considération.

